Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-13-00173-CR

                                       Nicholas MATA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR10744
                       Honorable Philip A. Kazen, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

         In accordance with this court’s opinion of this date, the judgment is REFORMED to delete
the assessment of attorney’s fees against appellant. The judgment of the trial court is AFFIRMED
in all other respects.

       SIGNED October 9, 2013.


                                                _____________________________
                                                Sandee Bryan Marion, Justice